DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 4, 6, 7, 14, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 14, 2022.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20150077646 A1).
In regard to claim 1, Chen et al. discloses a composite membrane, comprising (see e.g. Figures 6-7): 
a first graded-refractive-index layer (i.e. upper or lower portion of 34-2), a first dielectric layer (i.e. intermediate portion of 34-2) and a second graded-refractive-index layer (i.e. lower or upper portion of 34-2) which are stacked in sequence (see e.g. Figures 6 and 7 and paragraphs [0039]-[0041]); 
wherein the first graded-refractive-index layer comprises at least two first sub-layers, and the second graded-refractive-index layer comprises at least two second sub-layers (see e.g. paragraph [0044] where it is noted that the discrete steps may include at least two or more); 
in a direction from the first graded-refractive-index layer to the first dielectric layer, refractive indexes of first sub-layers in the first graded-refractive-index layer sequentially increase, and refractive indexes of second sub-layers in the second graded-refractive-index layer sequentially decrease (see e.g. Figure 7 and paragraphs [0040]-[0041]);
a refractive index of a first sub-layer adjacent to the first dielectric layer is less than or equal to a refractive index of the first dielectric layer (see e.g. Figure 7 and paragraphs [0040]-[0041]); and 
a refractive index of a second sub-layer adjacent to the first dielectric layer is less than or equal to the refractive index of the first dielectric layer (see e.g. Figure 7 and paragraphs [0040]-[0041]).
In regard to claim 5, Chen et al. discloses the limitations as applied to claim 1 above, and
wherein the first dielectric layer comprises any one of niobium pentoxide, titanium dioxide, silicon nitride, indium tin oxide, fluorine-doped tin oxide, aluminum-doped zinc oxide, boron-doped zinc oxide or gallium-doped zinc oxide (see e.g. paragraph [0025]).
In regard to claim 8, Chen et al. discloses a touch pad, comprising a composite membrane, wherein the composite membrane comprises (see e.g. Figures 6-7): 
a first graded-refractive-index layer (i.e. upper or lower portion of 34-2), a first dielectric layer (i.e. intermediate portion of 34-2) and a second graded-refractive-index layer (i.e. lower or upper portion of 34-2) which are stacked in sequence (see e.g. Figures 6 and 7 and paragraphs [0039]-[0041]); 
wherein the first graded-refractive-index layer comprises at least two first sub-layers, and the second graded-refractive-index layer comprises at least two second sub-layers (see e.g. paragraph [0044] where it is noted that the discrete steps may include at least two or more); 
in a direction from the first graded-refractive-index layer to the first dielectric layer, refractive indexes of first sub-layers in the first graded-refractive-index layer sequentially increase, and refractive indexes of second sub-layers in the second graded-refractive-index layer sequentially decrease (see e.g. Figure 7 and paragraphs [0040]-[0041]);
a refractive index of a first sub-layer adjacent to the first dielectric layer is less than or equal to a refractive index of the first dielectric layer (see e.g. Figure 7 and paragraphs [0040]-[0041]); and 
a refractive index of a second sub-layer adjacent to the first dielectric layer is less than or equal to the refractive index of the first dielectric layer (see e.g. Figure 7 and paragraphs [0040]-[0041]).
In regard to claim 10, Chen et al. discloses a display device comprising (see e.g. Figures 6-7):
a display module 46 (see e.g. paragraph [0037]); and
a composite membrane disposed on a light emitting surface side of the display module 46, wherein the composite membrane comprises: 
a first graded-refractive-index layer (i.e. upper or lower portion of 34-2), a first dielectric layer (i.e. intermediate portion of 34-2) and a second graded-refractive-index layer (i.e. lower or upper portion of 34-2) which are stacked in sequence (see e.g. Figures 6 and 7 and paragraphs [0039]-[0041]); 
wherein the first graded-refractive-index layer comprises at least two first sub-layers, and the second graded-refractive-index layer comprises at least two second sub-layers (see e.g. paragraph [0044] where it is noted that the discrete steps may include at least two or more); 
in a direction from the first graded-refractive-index layer to the first dielectric layer, refractive indexes of first sub-layers in the first graded-refractive-index layer sequentially increase, and refractive indexes of second sub-layers in the second graded-refractive-index layer sequentially decrease (see e.g. Figure 7 and paragraphs [0040]-[0041]);
a refractive index of a first sub-layer adjacent to the first dielectric layer is less than or equal to a refractive index of the first dielectric layer (see e.g. Figure 7 and paragraphs [0040]-[0041]); and 
a refractive index of a second sub-layer adjacent to the first dielectric layer is less than or equal to the refractive index of the first dielectric layer (see e.g. Figure 7 and paragraphs [0040]-[0041]).
In regard to claim 11, Chen et al. discloses the limitations as applied to claim 10 above and
wherein the composite membrane is attached to the light emitting surface side of the display module 46 through an optical adhesive 48 (see e.g. paragraph [0038]).
In regard to claim 13, Chen et al. discloses the limitations as applied to claim 11 above, and
wherein the first dielectric layer comprises at least one transparent conductive layer, and the first dielectric layer constitutes a touch electrode layer  (see e.g. paragraph [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150077646 A1) in view of Hsieh (US 2017/0083123 A1).
In regard to claim 2, Chen et al. discloses the limitations as applied to claim 1 above, and 
wherein both the first graded-refractive-index layer and the second graded-refractive-index layer comprise silicon oxynitride (see e.g. paragraph [0039] where it is noted that layer 34-2 maybe comprise a mixture of silicon oxide with another suitable dielectric such as oxynitrides).
Chen et al. fails to disclose
in the direction from the first graded-refractive-index layer to the first dielectric layer, a mass proportion of nitrogen element gradually increases and a mass proportion of oxygen element gradually decreases in the first graded-refractive-index layer, and a mass proportion of nitrogen element gradually decreases and a mass proportion of oxygen element gradually increases in the second graded-refractive-index layer.
However, Hsieh et al. discloses using a material for the graded index layer that includes a mixture of silicon oxide and a suitable dielectric such as an oxynitride.  Hsieh et al. further discloses that increasing the amount of silicon oxide relative to the suitable dielectric gradually lowers the index of refraction and that decreasing the amount of silicon oxide relative to the suitable dielectric gradually increases the index of refraction (see e.g. paragraph [0057]).   One of ordinary skill in the art would recognizing that changing the relative mass proportion of oxygen will lead to a change in refractive index.
Given the teachings of Hsieh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chen et al. with in the direction from the first graded-refractive-index layer to the first dielectric layer, a mass proportion of nitrogen element gradually increases and a mass proportion of oxygen element gradually decreases in the first graded-refractive-index layer, and a mass proportion of nitrogen element gradually decreases and a mass proportion of oxygen element gradually increases in the second graded-refractive-index layer.
Doing so would provide a means for providing an increase or decrease in refractive index in the layers.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150077646 A1).
In regard to claim 3, Chen et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein a number of first sub-layers is the same as a number of second sub-layers, and a first sub-layer and a second sub-layer at symmetric positions relative to the first dielectric layer have a same refractive index.
However, one of ordinary skill in the art would recognize that choosing the graded index profile of the layers is a matter of design choice.  Namely, as shown in Figure 7 of Chen et al., the index of refraction may be matched to the material of adjacent layers and stepwise changed as desired.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chen et al. with wherein a number of first sub-layers is the same as a number of second sub-layers, and a first sub-layer and a second sub-layer at symmetric positions relative to the first dielectric layer have a same refractive index.
	Doing so would provide an index of refraction profile that suitable meets the needs of the device to which it is applied.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150077646 A1) in view of Ye et al. (US 2013/0105294 A1).
In regard to claim 9, Chen et al. discloses 
wherein the first dielectric layer comprises a first transparent conductive layer 36; and 
wherein the first dielectric layer further comprises a first insulating layer (i.e. areas of 34-2 near 36).
Chen et al. fails to disclose
wherein the first transparent conductive layer comprises a plurality of first touch electrodes arranged in a matrix and a plurality of second touch electrodes arranged in a matrix, adjacent first touch electrodes in a same matrix row are electrically connected to each other through a first connection component, adjacent second touch electrodes in a same matrix column are electrically connected to each other through a second connection component, and the first connection component and the plurality of first touch electrodes are disposed on a same layer; 
and the first insulating layer is disposed between a plane where the second connection component is located and a plane where the plurality of second touch electrodes is located.
However, Ye et al. discloses (see e.g. Figure 1a):
wherein the first transparent conductive layer comprises a plurality of first touch electrodes 12 arranged in a matrix and a plurality of second touch electrodes 13 arranged in a matrix, adjacent first touch electrodes 12 in a same matrix row are electrically connected to each other through a first connection component 14, adjacent second touch electrodes 13 in a same matrix column are electrically connected to each other through a second connection component 30, and the first connection component 14 and the plurality of first touch electrodes are disposed on a same layer (see e.g. Figure 1a where connection portions 14 are integral to 12). One of ordinary skill in the art would recognize the combination of Chen et al. with Ye et al. would yield “and the first insulating layer is disposed between a plane where the second connection component is located and a plane where the plurality of second touch electrodes is located.”  Namely, the insulating material would be located in a region electrodes in order to provide an index matched layer.
Given the teachings of Ye et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chen et al. with wherein the first transparent conductive layer comprises a plurality of first touch electrodes arranged in a matrix and a plurality of second touch electrodes arranged in a matrix, adjacent first touch electrodes in a same matrix row are electrically connected to each other through a first connection component, adjacent second touch electrodes in a same matrix column are electrically connected to each other through a second connection component, and the first connection component and the plurality of first touch electrodes are disposed on a same layer;  and the first insulating layer is disposed between a plane where the second connection component is located and a plane where the plurality of second touch electrodes is located.
Doing so would provide a commonly utilized touch electrode configuration that may have a reduced reflection characteristic.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150077646 A1) in view of Aufderheide et al. (US 2005/0083307 A1).
In regard to claim 12, Chen et al. discloses the limitations as applied to claim 11 above, but fails to disclose
wherein the composite membrane comprises a first substrate, the first substrate is disposed at a side of the first graded-refractive-index layer of the composite membrane facing away from the first dielectric layer, and the first substrate is attached to the light emitting surface side of the display module through the optical adhesive.
However, Aufderheide et al. discloses
wherein the composite membrane comprises a first substrate 210 (see e.g. Figure 2). Further, one of ordinary skill in the art would recognize that the combination of Chen et al. with  Aufderheide et al. would result in the first substrate is disposed at a side of the first graded-refractive-index layer of the composite membrane facing away from the first dielectric layer, and the first substrate is attached to the light emitting surface side of the display module through the optical adhesive.
Given the teachings of Aufderheide et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chen et al. with wherein the composite membrane comprises a first substrate, the first substrate is disposed at a side of the first graded-refractive-index layer of the composite membrane facing away from the first dielectric layer, and the first substrate is attached to the light emitting surface side of the display module through the optical adhesive.
Doing so would provide a more rugged touch panel to be attached to the display device.



Allowable Subject Matter
Claims 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to claims 15 and 16, the closest prior art references fail to disclose or make obvious the limitations, “a touchpad, wherein the touchpad and the composite membrane are stacked on the light emitting surface side of the display module in sequence.”
In regard to claim 18, the closest prior art references fail to disclose or make obvious the limitations, “a display region and a non-display region around the display region; and a second ink layer and a second composite membrane, wherein the second ink layer is disposed in the non-display region and the second composite membrane is disposed in the display region; and wherein the second ink layer and the display module are disposed on a same side of the composite membrane, and the second composite membrane is disposed between the display module and the composite membrane.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fawcett et al. (US 3,706,485) discloses the use of anti-reflection layers with increasing and decreasing refractive indices of the layers in the films

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871